Case 4:20-cv-00187-TWP-DML Document 1 Filed 08/21/20 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

CASSANDRA RAINEY                                  )
                                                  )
                         Plaintiff                )
                                                  )
       v.                                         )   CAUSE NO.: 4:20-cv-00187
                                                  )
DOLLAR TREE STORES, INC.                          )
                                                  )
                         Defendant.               )

                          NOTICE OF REMOVAL OF CIVIL ACTION

       To the Honorable Judges of the United States District Court for the Southern District of

Indiana, New Albany Division:

       Removing party, by the undersigned attorneys, respectfully show this Court:

       1.      The removing party is the Defendant, Dollar Tree Stores, Inc. (“Defendant”), in the

above-entitled action.

       2.      On August 5, 2020, the above-entitled action was commenced against the removing

party in the Lawrence County Circuit Court, State of Indiana under Cause No. 47C01-2008-CT-

000949; captioned Cassandra Rainey v. Dollar Tree Stores, Inc. and is now pending.

       3.      Plaintiff Cassandra Rainey has filed suit as a result of an alleged fall at Defendant’s

retail business located at 1306 West Main Street in Mitchell, Indiana. The fall occurred on May

28, 2020.

       4.      As a result of the alleged fall, Plaintiff Cassandra Rainey complains of a fractured

hip and is seeking damages for past and future medical expenses, lost wages, and “other special

expenses.”




                                                 1
Case 4:20-cv-00187-TWP-DML Document 1 Filed 08/21/20 Page 2 of 4 PageID #: 2




        5.      On August 10, 2020, Defendant received a Summons and Complaint in the above

entitled action, via certified mail.

        6.      No further proceedings in this matter have been held in the Lawrence County

Circuit Court, other than a Motion for Enlargement of Time, up to and including October 2, 2020

for the Defendant to answer or otherwise respond to Plaintiff’s Complaint. The Motion has since

been granted.

        7.      Plaintiff is alleged to be a citizen of the State of Indiana.

        8.      Defendant is a Virginia corporation with its principal place of business located at

500 Volvo Parkway, Chesapeake, Virginia 23320. Defendant is a citizen of the State of Virginia.

        9.      By virtue of diversity jurisdiction, Defendant is entitled to removal.

        10.     Plaintiff Cassandra Rainey will not stipulate that the amount in controversy is less

than $75,000 and Defendant is without information regarding the damages in question.

        11.     This Court has original diversity jurisdiction of the above-entitled action pursuant

to 28 U.S.C. §1332, and the action may therefore be removed to this Court pursuant to 28 U.S.C.

§1441(a).

        12.     A copy of the entire State Court Record for Lawrence County Circuit Court, State

of Indiana under Cause No. 47C01-2008-CT-000949 is attached as Exhibit A.

        13.     A copy of the Complaint served on the removing party in the above-entitled action

is attached hereto as Exhibit B.

        14.     A copy of the Civil Cover Sheet is attached as Exhibit C.

        15.     This Notice is filed with this Court within 30 days of service of the Summons and

Complaint on the Defendant, as the removing party.




                                                   2
Case 4:20-cv-00187-TWP-DML Document 1 Filed 08/21/20 Page 3 of 4 PageID #: 3




       WHEREFORE, Defendant, Dollar Tree Stores, Inc., by counsel, respectfully requests that

this action be removed from the Lawrence County Circuit Court, State of Indiana, Cause No.

47C01-2008-CT-000949 to the United States District Court for the Southern District of Indiana,

New Albany Division, for trial and determination.

                                            DREWRY SIMMONS VORNEHM, LLP


                                            /s/ Anthony M. Eleftheri
                                            ANTHONY M. ELEFTHERI, #19336-49
                                            MELANIE A. KALMBACH, #34800-49
                                            Counsel for Dollar Tree Stores, Inc.
                                            Drewry Simmons Vornehm, LLP
                                            736 Hanover Place, Suite 200
                                            Carmel, IN 46032
                                            (317) 580-4848
                                            (317) 580-4855 Facsimile
                                            aeleftheri@DSVlaw.com
                                            mkalmbach@DSVlaw.com




                                               3
Case 4:20-cv-00187-TWP-DML Document 1 Filed 08/21/20 Page 4 of 4 PageID #: 4




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been served with the Clerk of the Court on
      st
this 21 day of August 2020 using the CM/ECF system which sent notification of this filing or by
placing it in the U.S. Mail, postage pre-paid, to the following:

  Bradford J. Smith
  KEN NUNN LAW
  OFFICE
  104 South Franklin Road
  Bloomington, IN 47404
  Attorney for Plaintiff


                                                     /s/Anthony M. Eleftheri
                                                     ANTHONY M. ELEFTHERI, #19336-49
                                                     MELANIE A. KALMBACH, #34800-49

Drewry Simmons Vornehm, LLP
736 Hanover Place, Suite 200
Carmel, IN 46032
(317) 580-4848
(317) 580-4855 Facsimile
aeleftheri@DSVlaw.com
mkalmbach@DSVlaw.com




                                                4
